Citation Nr: 1520065	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-44 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for bilateral recurring blind spots. 

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).

6.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, January 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Hartford, Connecticut, currently has jurisdiction over the Veteran's claims.

A March 2010 rating decision denied service connection for major depressive disorder, a right knee disability, a heart disability, and bilateral recurring blind spots.  

A January 2014 rating decision denied service connection for a cervical spine disability.

A March 2015 rating decision denied entitlement to a TDIU rating.  The Veteran submitted a notice of disagreement (NOD) in April 2015.  As noted below, a statement of the case (SOC) must be issued in response to this NOD.  Manlincon v. West, 12 Vet. App. 238 (1999), 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In a December 2014 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Board member via videoconference.  To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his hearing request or otherwise waived his right to a Board hearing.  Therefore, a hearing must be scheduled.  38 C.F.R. § 20.704(b)(2014).

Regarding the claim of entitlement to a TDIU, the Veteran submitted a NOD with the March 2015 rating decision.  To date, the Veteran has not been provided a Statement of the Case and given an opportunity to perfect the appeal of this additional claim to the Board by filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a Statement of the Case on the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board. 

2.  Thereafter, the AOJ should take appropriate action and schedule the Veteran for a Travel Board hearing as to all issues in which an appeal to the Board has been perfected.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b)(2014).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

